RE: OKLAHOMA CITY HOUSING AUTHORITY
IN REVIEWING OLDER FILES IN THE OFFICE, WE HAVE DISCOVERED THAT A LETTER THAT YOU HAD TRANSMITTED TO US SOME TIME AGO REGARDING THE ABILITY OF THE OKLAHOMA CITY HOUSING AUTHORITY TO ACT AS A GENERAL CONTRACTOR IN BIDDING UPON WHAT IS DESCRIBED AS "SMALL CONTRACTS" INVOLVING ELECTRICAL AND PLUMBING PROJECTS INADVERTENTLY HAD NOT BEEN ANSWERED. PLEASE ACCEPT MY PERSONAL APOLOGY ON BEHALF OF THE OFFICE FOR THIS MIXUP.
I HAVE EXTENSIVELY REVIEWED THE AREA OF THE LAW RELATING TO YOUR LETTER'S SUBJECT MATTER, AND HAVE DETERMINED THAT THE LETTER CANNOT BE ANSWERED WITHOUT SOME ADDITIONAL INFORMATION. YOUR LETTER INDICATES THAT THE PROJECTS IN QUESTION WOULD BE BID OUT. THEREFORE, I WOULD ORDINARILY ASSUME THAT SAME WOULD CONSTITUTE "MAJOR REPAIRS" OF PUBLIC BUILDINGS, AS REFERRED TO IN 63 O.S. 1061 (1981). HOWEVER, THE CONTENT OF THE AUTHORITY'S LETTER, BY THE USE OF THE PHRASE "SMALL CONTRACTS" MAY INDICATE THAT THE TYPE OF JOBS IN QUESTION DO NOT RISE TO THE LEVEL OF BEING A LEGALLY DENOMINATED "MAJOR REPAIR". ACCORDINGLY, BEFORE YOUR QUESTION CAN BE ANSWERED, WE WOULD NEED
CLARIFICATION AS TO THE TYPE OF JOB AT ISSUE, AND ALSO AS TO WHETHER THE AUTHORITY IS DESIRING TO BID ON ITS OWN CONSTRUCTION PROJECTS, OR WHETHER SOME OTHER TYPE OF PROJECT BEING LET BY THIRD PARTIES IS CONTEMPLATED. AN EXAMPLE OF WHY THIS INFORMATION WOULD BE NEEDED IS FOUND AT 59 O.S. 1017(A), WHERE IT IS NOT NECESSARY FOR MINOR REPAIRS OF PLUMBING FIXTURES TO BE HANDLED BY LICENSED PLUMBERS.
(MICHAEL SCOTT FERN)